OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                AUSTIN
         *BelleYingthat the iqertl~@ or the infoaaatlon
    aboat U8 tatontlanoi ?iU.q thaDocmplalnt by the
    Ceputy, *to., nap hwo wfi0d    to oon8titutran erred,
    tha Xustiae of the Pease aI.Lowd the arnatlna; ia, oi
    $8.00   but   dlrraUowed   any isa   ter    aotitment   or raleam.
    Th& deputy had mado a return on the warrant ohar,&q
    $S.OO for 6rrfmt, $1.00 for o6nmitmontend 41.00 for
    rOl@(U**


            ‘(a) +a#   t&   deputy   entit1.d   to the $8.00




I
Ron. AlSX mllg, page 3


             &‘tiClb       1066,    VOW’8       &Ul5tatbd          TO-8     t?bdO   Of
Crimimt>   Prooehre,          read8   in part    a8   folla8:

          "The ?ollorinfJ?808 8htil be alhW8d thb BhWiti,
     OP other peace offioer perforahg  the oeuw B8miee8 in
     mlsdekanor caeea, to be taxed against the de?muWat
     on convic+don:
            "1. For exeoutingeaoh Mrrut    o? wrert 812onp%ao,
     or @Using  uTe8t WithaUt WaXl%IRt, two d@l.larr,
            *. .       .

            "6. Tar eaoh OomitmbRt                er   r*18Ci8.,          onb bol1.u. . . ."
          AFtiOlb lo66    V. A. a. a. P*, ?4, prb8clribO8 rbb8
60 be peld oherirrr rrndother pbaob of?laoIW, 00fkaitted up&
the &~~?or&aaaoe of c b r ta l
                             ln
                              B t8.




            *A per8on is bald to be arroated whm he ha8                              aatually
     been gleoed under restraint   or taken into ou8todt                             bp the
     orri~r    or person sxebutflngtihb warrnnt or nrrb&.*

             Arrtmt on a oriminal ohar@e ha6 been defined 811
tthe qprehending or deta1nia.g    or the per8m  in order to be
iorthecvainy   to enewer an alleged oc suqmoted 8&m    . . .
In orlminal oeeee the gurpoee km to arrsure the enewor o? the
epprohe&ed pbraon to % ebrgo of the eolPrPiesion    o? orime."
(4 ‘3!UX&t8 ;Turlegrudeneo,Page0 %%%%o)
    Bon.   Alex Sun&, page 4


                *A poaao of?iaor or any other p8r8on, may without
           w&rraRt, arrest an offender when the OrftBQ80i# mm-
           m$ttedin his prosenoo or withZn hI.8vie*, ii the offon
.          is one o&mod a8 a felony, or au up 'oftoaaoagainat
           the public poece.(* (4 TercraJurisprudenao,Boat&on 6,
           p. 745.1
               Th5.edopartmnt hoe I'opsatodly  XU18d that   8h&?i?f8
    and CixMtablesare not ontlt .+I to an arrest    roe Un2088   a
    bglal arrest 1% aOtUally i&%14"
                                 E and h8aSlikewlao hold that 8U8h
    oftioora are not ontltlod  to a oumuitmunt   in  wxle88  aa aatual
    and legal ommitnent is made.
              Opinloa Wo. 03788 deals with arEo8t, oummltamt 8&d
    xolea8o i-8. WO QUOt@ troer Slrid Opi?biOiS a8 fOlbU8,
                       The eonrtable    i8 batitlti     to $ft.oo tar MOh
           &&‘88t         iaeb.   a$   i8 WItitlOd    t0 110 ?808 fOX m@gd
           errosts.

                  -a.     The C3OIX8ttIblO  iS,attu8d t0 $mC         fbf OUOtr$i~
           rnoh valid t%om&teunt         ia ti8dOamJMr oaBe8, m* OOUitE8At
           iaruo8     only after oonvictiaw       of a dr?ondanb. The *6om8lt-
           msntg or authority ?nr ir~maBentt                whioh th8 ran8tablo
           ueoutm       Ia ni8d-MOT         oa808 where a 3b8Ouai8~     rho   ha8
           boon adjudged agabot s+dofeadsat, and when the Uafendant
           is present, fs a oortifiod           Bopy of 8Wh     jud~nt,    a8 out-
           lined by Artiols T89, C. C. P., oupra. If lo 8uoh Oa8o
           the defsndmt be not pr88~t, the capia8' authorirod
           and de8cribod in Artlolos '1&3and '109,G.O.P., 8Npm, i8
           the *oo~amlBmsnt‘        wbioh the @W8tsblo OSoQUto8.        *hero tb*
           judgslrnt    is  iaprl8onaent     in  jail, Artiol~8    YQb md W3,
           supra, apply, a38 the *oom&tmant* in woh oa8.8 rotid
           be either B oortifisaespy e? the judlIpla8nt            ot a *oaplu*r
           Pop-dent upon the faot8 in~olvod thareia. The oon8tablo
           would oxomito $ho 'eotitsont' by plading the defmdant
           in jail as diroated in the orUor; when thte was dona by
           rlrtuo of a valid.oonmitmant t&a oonstnblewould have
           earned his Pea :iadbe entitled thereto, if, as end when,
           BMB was oollsoted.
            “4.  The oonetablo fe net sntitlad to a rslscaae
     f&s unless he ka the defendant in his aotual and legal
     ouetod at t?ietlm the defendant pays riisPine and
     608 ai or eatisrles 8em6 br 1ia~im-x It out lziSail and
     _t_g:
     the oonatable then nnd t&m k&see         the deiesdant
     f x c ath er 0r c and
                       e   lffeot 0r B juLe;wentrestraininghim.
     Thlltsm 'relemne'oontmi;llatss     4 full, final an8 oam-
     plot@ rel.~aeeand disahargs fxom the jude;nent   restraining
     the defendant."
          You state in your letter with rstereneeto the
alleged erxeet that *the deputy had aalled the attentionof
saoh party to the Paot that he wea going to file the oompldnta
but did not aotuelly take either into oudxAy, nm did lm take
a bond.* YOU also m&s in your latter that the deputy 8befirr
procured a waxrent but never ror?& ft.   Clef&~, the aere
statement of t&e deputy rheslfl that ha wae going to file a
oomplaiatwould not oonatitute a13 amftb.
           Slnos the de ty #briif aeither arrested, ooeualtted
nor ralearod  the, derc IFant he could not la*riullya1al.mtee8
rm tmme.
           You are tharefofe respeoWuul.l$f
                                         acMead that under
#a hot.8 stated the deputy shariif   rrould not be retitled
t0 U~Y reef9 da50dver.
                                        Vary tl$JJ yours